            Case 2:21-cv-00302-TLN-AC Document 9 Filed 03/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9          EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10

11   Ariadna Severin                                 Case No.: 2:21-CV-00302-TLN-AC
12                  Plaintiff,                       Hon. District Judge Troy L. Nunley
                                                     Magistrate Judge Allison Claire
13     v.
                                                     ORDER GRANTING STIPULATION
14   Experian Information Solutions, Inc.;           TO EXTEND TIME TO RESPOND
     Equifax Information Services, LLC;              TO COMPLAINT
15   Capital One Bank USA, N.A.; Freedom
     Mortgage Corporation,
16                                                   Action Filed: February 17, 2021
                    Defendants.                      Trial Date:   N/A
17

18

19

20

21            The Court having considered the Stipulation to Extend Time to Respond to
22   Complaint entered into by and between plaintiff ARIADNA SEVERIN (“Plaintiff”)
23   and defendant FREEDOM MORTGAGE CORPORATION (“Defendant”), and good
24   cause appearing therefor,
25            IT IS ORDERED that the Stipulation is APPROVED.
26            IT IS FURTHER ORDERED that Defendant shall have until April 12, 2021
27   to file a response to Plaintiff’s Complaint.
28


                                               1               CASE NO.: 2:21-CV-00302-TLN-AC
              ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
        Case 2:21-cv-00302-TLN-AC Document 9 Filed 03/05/21 Page 2 of 2


 1        IT IS SO ORDERED.
 2   Dated: March 4, 2021
 3                                                      Troy L. Nunley
                                                        United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            2               CASE NO.: 2:21-CV-00302-TLN-AC
           ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
